Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 20-80025-CR-DMM

UNITED STATES OF AMERICA

 

vs.
ROBERT DANIEL SOLOVE
Defendant.
/
PLEA AGREEMENT

The United States Attorney’s Office for the Southern District of Florida (“this Office”) and
(hereinafter referred to as the “defendant”) enter into the following agreement:

l. The defendant agrees to plead guilty to the following counts of the Superseding
Information: Counts | and 2, which charge the defendant with production of child pornography in
violation of Title 18, United States Code, Sections 2251(a) & (e); to Counts 3 and 4, which charge
the defendant with distribution of child pornography in violation of Title 18, United States Code,
Sections 2252(a)(2) & (b)(1); and Count 5 which charges the defendant with possession of child
pornography in violation of Title 18, United States Code, Sections 2252(a)(4)(B) & (b)(2).

2. This is a conditional plea. Pursuant to Federal Rule of Criminal Procedure | i(a)(2),
this office consents to the defendant’s entry of a conditional plea of guilty and reservation of his
right to seek appellate review only of the district court’s denial of his motion to suppress evidence
(Docket Entry 19). The defendant’s motion alleged the warrantless seizure of his Internet Protocol
address (IP address) and sought to suppress all physical evidence seized and his statements as fruit
of the poisonous tree (Docket Entry 15). This office and the defendant agree that an order

suppressing the subject evidence, or an appeal granting such relief, is case dispositive.
Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 2 of 9

3. This office agrees to seek dismissal of counts 6 — 17 of the Superseding
Information, as to this defendant, after sentencing.

4. The defendant is aware that the sentence will be imposed by the Court after
considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter
“Sentencing Guidelines”). The defendant acknowledges and understands that the Court will
compute an advisory sentence under the Sentencing Guidelines and that the applicable guidelines
will be determined by the Court relying in part on the results of a pre-sentence investigation by the
Court’s probation office, which investigation will commence after the guilty plea has been entered.
The defendant is also aware that, under certain circumstances, the Court may depart from the
advisory sentencing guideline range that it has computed, and may raise or lower that advisory
sentence under the Sentencing Guidelines. The defendant is further aware and understands that
the Court is required to consider the advisory guideline range determined under the Sentencing
Guidelines, but is not bound to impose a sentence within that advisory range; the Court is permitted
to tailor the ultimate sentence in light of other statutory concerns, and such sentence may be either
more severe or less severe than the Sentencing Guidelines’ advisory range. Knowing these facts,
the defendant understands and acknowledges that the Court has the authority to impose any
sentence within and up to the statutory maximum authorized by law for the offenses identified in
paragraph | and that the defendant may not withdraw the plea solely as a result of the sentence
imposed,

5. The defendant also understands and acknowledges that the Court must impose, as
to Counts | and 2, a minimum term of imprisonment of fifteen (15) years and may impose a
statutory maximum term of imprisonment of up to thirty (30) years, followed by a term of

supervised release of five (5) years up to life, as to each count. The defendant further understands
Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 3 of 9

and acknowledges that the Court must impose, as to Counts 3 and 4, a minimum term of
imprisonment of five (5) years and may impose a statutory maximum term of imprisonment of up
to twenty (20) years, followed by a term of supervised release of five (5) years up to life, as to each
count. The defendant further understands and acknowledges that the Court may impose, as to
Count 5, a statutory maximum term of imprisonment of up to twenty (20) years, followed by a
term of supervised release of five (5) years up to life, as to each count. These sentences of
imprisonment may be run consecutively, for a total sentence of 120 years’ imprisonment. In
addition to a term of imprisonment and supervised release, the Court may impose a fine of up to
$250,000 as to each count, for a total maximum potential fine of $1,250,000.

6. The defendant further understands and acknowledges that, in addition to any
sentence imposed under paragraph 5 of this agreement, pursuant to 18 U.S.C. Section 3013, a
special assessment in the amount of $100 per count will be imposed on the defendant. The
defendant agrees that this special assessment shall be paid at the time of sentencing. If the
defendant is financially unable to pay the special assessment, the defendant agrees to present
evidence to this Office and the Court at the time of sentencing as to the reasons for the defendant’s
failure to pay.

7. The defendant further understands and acknowledges that, pursuant to Title 18,
United States Code, Section 3014, a special assessment in the amount of $5,000 will be imposed
on the defendant if he is not indigent and is pleading guilty, in Counts |, 2, 3, 4 and 5, to offenses
under Chapter 110 (relating to sexual exploitation and other abuse of children), The defendant
agrees that this special assessment shall not be payable until the defendant has satisfied all
outstanding court-ordered fines, orders of restitution, and any other obligation related to victim-

compensation arising from the criminal conviction, upon which this special assessment is based.
Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 4 of 9

8. The defendant understands and acknowledges that, in addition to any sentence
imposed under paragraph 5 of this agreement, pursuant to 18 U.S.C. §§ 2259 and 2259A, the Court
shall order the defendant to pay restitution because he is pleading guilty to an offense under
Chapter 110. The parties agree that any restitution ordered by the Court under 18 U.S.C. §§ 2259
and 2259A, shall include defendant’s total offense conduct.

9. Pursuant to 18 U.S.C. § 3663A(a}(3), the parties agree that restitution is not limited
to Counts 1, 2, 3, 4 and 5, the offenses of conviction in this case. The defendant agrees to pay
restitution to Minor Victim 1 and Minor Victim 2, as well as any other victims identifiable prior
to the imposition of sentence, even if not listed in the Superseding Information, which represents
the full amount of those victims’ losses as that term is defined in 18 U.S.C. § 2259(b)(3). The
defendant further agrees that restitution is due pursuant 18 U.S.C. § 3663A(c)(1), for offenses and
identifiable victims who have suffered a physical injury or pecuniary loss other than those he is
pleading guilty to, but nonetheless gave rise to this plea agreement.

10. The parties further understand and acknowledge that the amount of restitution the
defendant will be ordered to pay will be calculated pursuant to 18 U.S.C. §§ 2259 and
2259A. Specifically, the Court will first determine the full amount of each victim’s losses that
were incurred, or are reasonably projected to be incurred by the victim, as a result of the trafficking
of child pornography depicting the victim. The parties understand and acknowledge that, once
the full amount of the victim’s losses is determined, the Court will then order restitution in an
amount that reflects the defendant’s relative role in the causal process that underlies the victim’s
losses, but which is no less than $3,000. The parties further understand and acknowledge that any
individual victim’s total aggregate recovery shall not exceed the full amount of that victim’s

demonstrated losses.
Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 5 of 9

il. This Office reserves the right to inform the Court and the probation office of all
facts pertinent to the sentencing process, including ali relevant information concerning the offenses
committed, whether charged or not, as well as concerning the defendant and the defendant’s
background. Subject only to the express terms of any agreed-upon sentencing recommendations
contained in this agreement, this Office further reserves the right to make any recommendation as
to the quality and quantity of punishment.

12. This Office agrees that it will recommend at sentencing that the Court reduce by
two levels the sentencing guideline level applicable to the defendant’s offense, pursuant to Section
3E1.1{a) of the Sentencing Guidelines, based upon the defendant’s recognition and affirmative
and timely acceptance of personal responsibility. If at the time of sentencing the defendant’s
offense level is determined to be 16 or greater, this Office will file a motion requesting an
additional one level decrease pursuant to Section 3E1.1(b) of the Sentencing Guidelines, stating
that the defendant has assisted authorities in the investigation or prosecution of the defendant’s
own misconduct by timely notifying authorities of the defendant’s intention to enter a plea of
guilty, thereby permitting the government to avoid preparing for trial and permitting the
government and the Court to allocate their resources efficiently. This Office, however, will not
be required to make this motion and this recommendation if the defendant: (1) fails or refuses to
make a full, accurate and complete disclosure to the probation office of the circumstances
surrounding the relevant offense conduct; (2) is found to have misrepresented facts to the
government prior to entering into this plea agreement; or (3) commits any misconduct after
entering into this plea agreement, including but not limited to committing a state or federal offense,
violating any term of release, or making false statements or misrepresentations to any

governmental entity or official
Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 6 of 9

13. The defendant is aware that the sentence has not yet been determined by the Court.
The defendant also is aware that any estimate of the probable sentencing range or sentence that the
defendant may receive, whether that estimate comes from the defendant’s attorney, this Office, or
the probation office, is a prediction, not a promise, and is not binding on this Office, the probation
office or the Court. The defendant understands further that any recommendation that this Office
makes to the Court as to sentencing, whether pursuant to this agreement or otherwise, is not binding
on the Court and the Court may disregard the recommendation in its entirety. The defendant
understands and acknowledges, as previously acknowledged in paragraph 4 above, that the
defendant may not withdraw his plea based upon the Court’s decision not to accept a sentencing
recommendation made by the defendant, this Office, or a recommendation made jointly by the
defendant and this Office.

14. Defendant agrees to forfeit to the United States voluntarily and immediately all of
his right, title and interest to the following property which is subject to forfeiture pursuant to Title
18, United States Code, Section 2253:

a. one (1) Samsung Galaxy J7 Star Cellular Phone; and

b. one (t} Samsung Galaxy $9 Cellular Phone.
The defendant agrees that the above-listed assets represent property used or intended to be used to
commit, facilitate, or promote the commission of the offense as alleged in Counts | — 6 of the
superseding information.

15. Defendant further agrees to fully cooperate and assist the Government in the
forfeiture of the listed property and to take whatever steps are necessary to pass clear title to the
United States, including, but not limited to, the surrender of documents of title, execution of any

documents necessary to transfer his interest in the above property to the United States, execution
Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 7 of 9

of a consent to forfeiture or other documents as may be needed to fully accomplish the forfeiture
and vest title in the United States. Defendant further knowingly and voluntarily waives the
following rights as to property subject to forfeiture: (1) all constitutional, legal and equitable
defenses to the forfeiture of the assets in any judicial or administrative proceeding; (2) any judicial
or administrative notice of forfeiture and related deadlines; (3) any jeopardy defense or claim of
double jeopardy, whether constitutional or statutory; (4) any claim or defense under the Eighth
Amendment to the United States Constitution, including any claim of excessive fine, to the
forfeiture of the property by the United States; and (5) any right to appeal any order of forfeiture
entered by the Court pursuant to this plea agreement. Defendant further understands that the
forfeiture of the property shall not be treated as satisfaction or offset against any fine, restitution,
cost of imprisonment, or any other penalty this court may impose on the defendant.

16. The defendant is aware that Title 18, United States Code, Section 3742 and Title
28, United States Code, Section 1291 afford the defendant the right to appeal the sentence imposed
in this case. Acknowledging this, in exchange for the undertakings made by the United States in
this plea agreement, including the dismissal of counts 6 ~ 17 of the Superseding Information, the
defendant hereby waives all rights conferred by Sections 3742 and 1291 to appeal any sentence
imposed, including any restitution order, or to appeal the manner in which the sentence was
imposed, unless the sentence exceeds the maximum permitted by statute or is the result of an
upward departure and/or an upward variance from the advisory guideline range that the Court
establishes at sentencing. The defendant further understands that nothing in this agreement shall
affect the government’s right and/or duty to appeal as set forth in Title 18, United States Code,
Section 3742(b) and Title 28, United States Code, Section 1291. However, if the United States

appeals the defendant’s sentence pursuant to Sections 3742(b) and 1291, the defendant shall be
Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 8 of 9

released from the above waiver of appellate rights. By signing this agreement, the defendant
acknowledges that the defendant has discussed the appeal waiver set forth in this agreement with
the defendant’s attorney. The defendant further agrees, together with this Office, to request that
the Court enter a specific finding that the defendant’s waiver of his right to appeal the sentence
imposed in this case was knowing and voluntary. Notwithstanding this waiver of defendant’s
right to appeal any sentence imposed, the defendant reserves the right to appeal the order denying
his motion to suppress (Docket Entry 19), pursuant to paragraph 2 of this agreement.

17. Defendant understands that by pleading guilty, he will be required to register as a
sex offender upon his release from prison as a condition of supervised release pursuant to 18 U.S.C.
§ 3583(d). Defendant also understands that independent of supervised release, he will be subject
to federal and state sex offender registration requirements, and that those requirements may apply
throughout defendant's life. Defendant understands that he shall keep his registration current,
shall notify the state sex offender registration agency or agencies of any changes to defendant’s
name, place of residence, employment, or student status, or other relevant information. Defendant
shall comply with requirements to periodically verify in person defendant’s sex offender
registration information. Defendant understands that he will be subject to possible federal and
state penalties for failure to comply with any such sex offender registration requirements.
Defendant further understands that, under 18 U.S.C. § 4042(c), notice will be provided to certain
law enforcement agencies upon defendant’s release from confinement following conviction.

18. As a condition of supervised release, defendant shall register with the state sex
offender registration in the state of Florida, and shall also register with the state sex offender
registration agency in any state where defendant resides, is employed, works, or is a student, as

directed by the Probation Officer. Defendant shall comply with all requirements of federal and
Case 9:20-cr-80025-DMM Document 46 Entered on FLSD Docket 03/04/2021 Page 9 of 9

state sex offender registration laws, including the requirement to update defendant’s registration
information. Defendant shall provide proof of registration to the Probation Officer within 72
hours of release from imprisonment.

19. This is the entire agreement and understanding between this Office and the
defendant. There are no other agreements, promises, representations, or understandings.

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Date: 1/28/2021 By: soll f- Ochihlar
REGGRY SOMILLER
ASSISTANT NITED STATES ATTORNEY

Date: _| [a@[a | By: \,
SCOTT BHRRY
ATTORNMY FOR DEFENDANT

 

   
 

Date: By:

 

 

 

ROBERT DANIEL SOLOVE
DEFENDANT
